Matter of Weinstock (2016 NY Slip Op 03006)





Matter of Weinstock


2016 NY Slip Op 03006


Decided on April 20, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS, JJ.


2015-11906

[*1]In the Matter of Steve Farrell Weinstock, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Steve Farrell Weinstock, respondent. (Attorney Registration No. 2560340)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony convictions. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, Second Judicial Department, on July 21, 1993.

Mitchell T. Borkowsky, Hauppauge, NY (Daniel M. Mitola of counsel), for petitioner.
McDonough & McDonough, LLP, Garden City, NY (Chris McDonough of counsel), for respondent.


PER CURIAM.


OPINION & ORDER
On April 8, 2015, the respondent pleaded guilty in the Supreme Court, Nassau County, to grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40 (four counts), criminal possession of a forged instrument in the second degree, a class D felony, in violation of Penal Law § 170.25, and offering a false instrument for filing in the first degree, a class E felony, in violation of Penal Law § 175.35.
The Grievance Committee now moves to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony convictions. The respondent's attorney accepted service on behalf of the respondent, and has advised the Court that the respondent does not oppose the Grievance Committee's motion.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of April 8, 2015.
MASTRO, J.P., RIVERA, DILLON, LEVENTHAL and CHAMBERS, JJ., concur.
ORDERED that the petitioner's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Steve Farrell Weinstock, is disbarred, effective April 8, 2015, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Steve Farrell Weinstock, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Steve Farrell Weinstock, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Steve Farrell Weinstock, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court